Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-5, 7, 9, 12, 14-16, 18-20 are allowed, with claims 1, 9 and 15 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claims 1, 9 or 15, specifically wherein the combination of limitations claimed includes:

using the measured hole data, identifying a centroid of the outline of the unobstructed opening of the combustor hole defined on the surface of the uncoated side of the sheet, the centroid being different from an actual center point of the combustor hole; using the nominal axis of the combustor hole, the centroid and a correlation, determining the actual center point of the hole, the correlation defining a relation between the centroid and an actual center point of the combustor hole as a function of the nominal axis of the combustor hole.

Independent claims 9,15 have similar recitations.


 The closest prior art is Hastilow (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761